Case 3:18-cr-04683-GPC Document 113 Filed 08/05/19 PageID.890 Page 1 of 3



 1   Randy K. Jones (SBN 141711)
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
 2   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
 3   Telephone: 858-314-1500
     Facsimile: 858-314-1501
 4
 5   Attorneys for Defendant,
     MARK MANOOGIAN
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              SOUTHERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,                       CASE NO.: 18-CR-4683-GPC-3

13                         Plaintiff,                ACKNOWLEDGMENT OF NEXT COURT
                                                     DATE
14          v.

15   JACOB BYCHAK, MARK MANOOGIAN,                   Assigned to Hon. Gonzalo P. Curiel
     MOHAMMED ABDUL QAYYUM, AND
16   PETR PACAS,

17                         Defendants.

18
            DEFENDANT MARK MANOOGIAN, by and through undersigned counsel, hereby
19
     files his acknowledgment of next court date, Thursday, October 24, 2019 at 1:00 p.m., in the
20
     above-captioned matter.
21
                                                MINTZ LEVIN COHN FERRIS GLOVSKY AND
22                                              POPEO P.C.

23   Dated: August 5, 2019
                                                s/ Randy K. Jones
24                                              Randy K. Jones
                                                MINTZ LEVIN COHN FERRIS GLOVSKY
25                                              AND POPEO P.C.
                                                Attorneys for Defendant,
26                                              MARK MANOOGIAN
27
28

                                              1
                                 ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 113 Filed 08/05/19 PageID.891 Page 2 of 3
Case 3:18-cr-04683-GPC Document 113 Filed 08/05/19 PageID.892 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          Counsel for the Defendant certifies that the foregoing pleading has been electronically

 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                          Sabrina L. Feve
                                        Assistant U.S. Attorney
 5                                      Sabrina.feve@usdoj.gov
 6
                                         Melanie K. Pierson
 7                                     Assistant U.S. Attorney
                                      melanie.pierson@usdoj.gov
 8
                                             Robert Ciaffa
 9                                      Assistant U.S. Attorney
10                                      robert.ciaffa@usdoj.gov

11
                                               Respectfully submitted,
12
13   Dated: August 5, 2019                     s/ Randy K. Jones
                                               Randy K. Jones
14                                             MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                               POPEO P.C.
15                                             Attorneys for Defendant,
                                               MARK MANOOGIAN
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
                                        CERTIFICATE OF SERVICE
